DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claim 1 and the cancelation of claims 3-10, as filed on March 15, 2021, is acknowledged. 
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US20130205568).
Regarding claim 1, Ko discloses a deposition mask (abstract) comprising: a first mask having an opening formed therein (mask 100b reads on a first mask, Fig. 2); and a second mask superposed on the first mask and having a plurality of through- holes formed therein, the through-hole having a planar dimension smaller than a planar dimension of the opening (mask 100c reads on a second mask, Fig. 2); wherein: the second mask has a rectangular outer edge (Fig. 2); the deposition mask has a plurality of joints that join the second mask and the first mask to each other (paragraph 0067 and Fig. 2); the plurality of joints are arranged along all sides of the outer edge of the second mask (Fig. 2); and a notch is formed at a position in the outer edge of the second mask, the position corresponding to a space between two adjacent joints (see annotated Fig. 2 below).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713